Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Claim 17(Connective Tissue) for Species I and Lesion (Choice 5 for Species II) in the reply filed on February 23, 2021 is acknowledged.  Claims 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected choices for Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.


Claims 1-15,17,19-20 are under examination 

Response to Applicants Instant Set of Claims

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11,15,17,19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (US 20130243879)

Mishra teaches a platelet rich composition that contains platelets at a concentration about 500,000 to 1,500,000 platelets per microliter (Paragraph 13) as in instant Claims 1-4, Mishra teaches that the amount of mononuclear cells can be in a concentration of 6,000 to 25,000 mononuclear cells (Paragraph 15) as in instant Claims 1,5-7, the neutrophils present can be in the range of less than about 1,000 to about 60,000 cells per microliter  (Paragraph 48) as in instant Claims 1,8-11, the eosinophils present may be between about 200 and about 1,000 per microliter (Paragraph 15) as in instant Claim 15, the composition is used to treat connective tissue injury (Paragraph 4) as in instant Claim 17,  the invention does not include an exogenous activator (Claim 1) as in instant Claim 19, a method of treating tissue damaged by lesion and adding the composition of claim 1 at or near a site of tissue injury (Paragraphs 35 and 38) as in instant Claims 20.
The reference anticipates the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 20130243879) in view of CBC (Complete Blood Count)/Lab Tests/GLOWM

Mishra applies as above to teach claim 1.  Mishra teaches in paragraph 17 that “PRP compositions may comprise a lower concentration of red blood cells (RBCs).”  Paragraph 17 states that the concentration can be between about 0.01 to about .9 times the baseline.  Unfortunately, paragraph 17 does not lay out what the baseline actually is.   However at the time of applicants’ filing, it was known that the baseline concentration of red blood cells was approximately 420,000 to 540,000 red blood cells/microliter for men and approximately 360,000 to 500,000 red blood cells/microliter for women (CBC, Complete Blood Count).  Using the baseline values from the CBC reference with the permissible values cited in Mishra would result in ranges of 4,200-486,000 RBC cells/microliter for men and 3,600 to 450,000 RBCs/microliter for women which falls within the claimed range as in instant Claims 12,13
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the 
In the present situation A, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Mishra teaches all the components of the claimed composition.  The CBC article teaches the baseline values of RBCs.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.

Claims 1,8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 20130243879) in view of PURE PRP brochure (published 2014)

Mishra applies as above to teach a platelet rich composition.  Mishra does not teach the specific claimed range which involves the absence/near absence of red blood cells and/or neutrophils.  However, a platelet composition absent or nearly absent in red as in instant Claims 1,8-14
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a 
In the present situation A, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Mishra teaches all the components of the claimed composition.  The PURE PRP reference teaches low amounts of RBCs and neutrophils.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10-13 of U.S. Patent No. 8,440,459. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite compositions with the same concentration of specific cells. Instant Claim 1 discloses a composition with platelets at a concentration of about 151,000 per microliter to about 7,000,000 per microliter, mononuclear cells at a concentration of about 500 per microliter to about 20,000 per microliter, and neutrophils at a concentration of about 1 per microliter to about 60,000 per microliter.  Although the claims of ‘459 are method claims, they still disclose the same composition claimed in the instant set of claims.  The amount of platelets (500,000 cells/microliter-7M cells/microliter) present in claim of ‘459 falls within the range of platelets present in instant claims 1-4.  The monocytes and lymophocytes concentration in clam 1 of ‘459 can be combined to result in the total amount of mononuclear cells present (6,000 cells/microliter-25,000 cells/microliter); the combined concentration number falls within the range of mononuclear cells in instant claims 1,5-7.  The amount of neutrophils present in ‘459 is less than 5,0000 cells/microliter which corresponds to claims 1,8-11.  Dependent claims 10-13 of ‘459 also teach components of the composition which fall within the claimed ranges for platelets and neutrophils.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,8,11-13,15,17 of U.S. Patent No. 8,444,969. Although the claims at issue are not identical, they are not patentably distinct from each other both sets of claims are composition claims with the same concentrations of the same types of cells. Claim 1 discloses a composition with platelets in a concentration of about 151,000 per microliter to about 7,000,000 per microliter, mononuclear cells in a concentration of about 500 per microliter to about 20,000 per microliter, and neutrophils in a concentration of about 1 per microliter to about 60,000 per microliter.  The composition of ‘969 discloses an amount of platelets of 500,000 cells/microliter to 7,000,000 cells/microliter which corresponds to claims 1-4 of the instant set of claims.  The composition of ‘969 discloses that mononuclear cells (combination of monocytes and lymphocytes) can be present in a range of 3,000 to 19,200 cells/microliter which corresponds to the mononuclear cell range in the instant set of claims 1, 5-7.  The neutrophil amount present is less than about 5,000 cells/microliter like the instant set of claims 1,8-11.  The method claims of 11 of ‘969 further disclose a method of making the exact same composition in instant Claims 1-11.  Like the instant set of claims, claims 5 and 15 disclose low neutrophil numbers.  The following dependent claims of ‘969 further disclose the claimed composition:  2-5,12-13,15,17

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-34 of copending Application No. 16/267,928 (reference application) in view of CBC (Complete Blood Count)/Lab Tests/GLOWM. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claim of ‘928 discloses the same composition as in the instant set of claims.  Instant claim 1 discloses a composition with platelets in a concentration of about 151,000 per microliter to about 7,000,000 per 
The claims of ‘928 state that the amount of platelets present are 1.1 times the concentration of cells in whole blood.  The combination of monocytes and lymphocytes are 1.1 times the amount normally in whole blood.  The neutrophil amount is significantly reduced when compared to the amount in whole blood.  Like the claims of ‘928, the amount of platelets, mononuclear cells is slightly elevated compared to the baseline.  The Global Library of Women’s Medicine states that the amount of platelets present in the average male is 150,000 to 350,000 platelets per microliter; the range of platelets present in females is 150,000 to 350,000 of platelets per microliter.  Therefore, the range of platelets according to ‘928 would be 165,000 to 385,000 platelets per microliter which corresponds to the amount of platelets in instant claims 1-4.  The Global Library of Women’s Medicine provides the ranges for the mononuclear cells for both males and females.  Men have a range of 1,100-4,600 mononuclear cells per microliter, and females have a range of 1,000-5,600 mononuclear cells/microliter.  Multiplying these ranges by 1.1 results in range amounts of 1,210-5,060 mononuclear cells/microliter for males and a female range of 1,100-6,160 mononuclear cells/microliter.  This is within the claimed range for mononuclear cells taught in instant claims 1,5-7.  The reduction of neutrophils present in instant claims 1, 7-11 is equivalent to claim 34 of ‘928
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9,17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28,31-34,36-38 of copending Application No. 16/517,148(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same limitations.  There are two distinct compositions in ‘148.  One involves platelets, monocytes (a species of mononuclear cells), and neutrophils.  The other distinct composition has platelets, lymphocytes (a species of mononuclear cells), and neutrophils present.  The concentrations of each cell type disclosed in the instant set of claims are present in the claims of ‘148.  The preamble of the composition for ‘148 is for treating damaged connective tissue; this corresponds to claim 17 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632